March 7, 2012 Mr. Hugh West Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Fidelity Bancorp, Inc. Form 10-K for the fiscal year ended September 30, 2011 File No. 000-22288 Dear Mr. West: This letter is in response to your letter dated February 2, 2012 pursuant to your review of Fidelity Bancorp’s Form 10-K for the fiscal year ended September 30, 2011.For your convenience, each comment is repeated and addressed below. Form 10-K for the year ended September 30, 2011 Item 8. Financial Statements and Supplementary Data Financial Statements Notes to Consolidated Financial Statements Note 2 – Securities, page 71 Comment 1 – Considering the significant judgment required to determine if a security is other than temporarily impaired and the focus users of financial statements have placed on this area, we believe comprehensive and detailed disclosure is required to meet the disclosure requirements in ASC 310-20-50 and Item 303 of Regulation S-K for your material loss exposure.Therefore, for each individual and pooled trust preferred security, please tell us and expand future filings to disclose the following information as of the most recent period end:single-issuer or pooled, class, book value, fair value, unrealized gain/loss, number of banks currently performing, actual deferrals and defaults as a percentage of the original collateral, expected deferrals and defaults as a percentage of the remaining performing collateral.Additionally, clearly disclose how you calculate excess subordination and discuss what the excess subordination percentage signifies, including relating it to other column descriptions, to allow an investor to understand why this information is relevant and meaningful. In future filings, starting with the Company’s Form 10-Q for the quarter ended March 31, 2012, we will disclose more detail for each individual and pooled trust preferred security.The expanded information will include:single-issuer or pooled, class, book value, fair value, 1 unrealized gain/loss, number of issuers currently performing, actual deferrals and defaults as a percentage of the original collateral, expected deferrals and defaults as a percentage of the remaining performing collateral.Additionally, we will disclose the method for calculating excess subordination and discuss what the excess subordination percentage signifies, including relating it to other column descriptions, to allow an investor to understand why this information is relevant and meaningful.Attached as Appendix A please find a draft of our proposed disclosure of this information. Comment 2 – With a view toward expanded disclosure in future filings, tell us what you mean by your statement appearing on page 76 that for debt securities, “The extent of the company’s analysis regarding credit quality and the stress on assumptions used in the analysis had been refined for securities where the current fair value or other characteristics of the security warrant.” The statement appearing on page 76 that for debt securities, “The extent of the company’s analysis regarding credit quality and the stress on assumptions used in the analysis had been refined for securities where the current fair value or other characteristics of the security warrant” was first disclosed in our 6/30/09 Form 10-Q at which time our discussion of determining credit impairment was greatly expanded in the Securities footnote.Also at that time, we had engaged a third party to perform valuations of our pooled trust preferred securities and private-label mortgage-backed securities to determine the extent of credit impairment on those securities.For each subsequent reporting period, valuation methodologies were enhanced and improved upon, thus this statement was included in all subsequent filings as well.The proceeding paragraphs after the statement in question, describe in more detail (by security type), the process for identifying credit impairment with the most significant unrealized losses at the end of the reporting period. Comment 3 – We note that your equity securities in financial institutions, have been in a continuous unrealized loss position for more than 12 months at 9/30/10 and 9/30/11 and you state that you consider the factors described on page 76 and the company’s intent and ability to hold the equity security for a period of time sufficient for recovery to amortized cost.When evaluating whether a decline is other-than-temporary your assessment should begin with the investment’s contemporaneous market price because that price reflects the market’s most recent evaluation of the total mix of available information.Objective evidence is required to support a realizable value in excess of a contemporaneous market price.This information may include the company’s financial performance, the near term prospects of the company, the financial condition and prospects of the company’s region and industry and the company’s investment intent and ability to hold an investment for a reasonable period of time sufficient for a forecasted recovery.The longer and the more severe the decline in fair value of the security, the more persuasive the evidence that is needed to support the premise that it is not OTTI.While there are no bright lines, it is difficult to conclude that an impairment of an equity security is not OTTI when the security has been impaired for an extended period of time, the amount of the impairment is significant, and, importantly, there is insufficient objective information to indicate the prospects for recovery in the near-term are likely.For example, reliance on a 24-month recovery period may be overly speculative as it relies principally on an entity’s ability to 2 predict the future direction of market prices for an equity security over an extended period of time.For an equity security, if the near-term prospects for recovery are unlikely, persuasive, but not conclusive, evidence exists that the impairment is generally considered OTTI.Unless objective evidence exists to support a realizable value equal to or greater than the carrying value a write-down to fair value accounted as a realized loss through earnings should be recorded.Please provide the following: · Your definition of a period of time sufficient for recovery to amortized cost, and note that market price recoveries that cannot reasonably be expected to occur within an acceptable forecast period of time should not be included in the assessment of recoverability; · Your OTTI analysis of these securities at September 30, 2010 and September 30, 2011 that identifies the primary objective evidence on which you rely to support a realizable value equal to or greater than the carrying value of the investment; and · Your consideration and application of ASC 320-10-S99, 320-10-35-32A and 35-33. We have not established a definitive period of time that we require for recovery to amortized cost of a security nor do we believe one is necessarily required.As opposed to setting a fixed time period we evaluate the time period within an economic cycle.We judge each situation on its own facts and circumstances and take into account a variety of factors including, but not limited to, the historical relationship of market price to book value, the overall pricing trends in the industry, local market conditions, our detailed assessment of the condition of the company in which we have the investment, the length of time cost is less than market value and the magnitude of that difference. We also understand that the current market price may be the most objective measurement of a stock on that day and that this data should certainly be used as the starting point for the analysis. However, we also believe that this market price data has to be looked at within the context of other information that may give a more complete picture of the investment and its future prospects. We have, when we considered it appropriate to do so, recognized other than temporary impairment (“OTTI”) charges on equity securities based upon our internal analysis.We consider all applicable regulatory and accounting guidance, including ASC 320-10-S99, 320-10-35-32A and 35-33, when identifying and measuring impairment. At September 30, 2010 the Company had investments in the common stock of seven financial institutions. At that date, the market value of the investments was less than cost for six of the financial institutions. We evaluated each of the six financial institutions for OTTI using, at a minimum, the following quantitative factors: profitability of the institution, regulatory capital ratios, price to book value, price to tangible book value and non-performing asset levels. We also consider qualitative factors such as the economic conditions of the area served by the financial institution, overall industry trends, stock trends of the particular institution and any other information that we believe is relevant. Finally, we look at the historical relationship of price to book value as a significant gauge as to the future prospects for the price of the stock, absent significant specific changes in the company’s situation. There is no “bright-line” standard for a period of time when the market value of a stock is below cost that determines it must be considered OTTI, we evaluate each stock individually based upon its own facts and circumstances. 3 Of the six financial institutions, five are in our market area and we are thus very familiar with them and one is in the eastern part of Pennsylvania. Below is a table that shows the quantitative factors for each bank whose cost exceeded market value for the period ended September 30, 2010 followed by a discussion of each investment: Price Price to Non- Tier 1 LTM to Tangible Performing Risk-based Cost Market EPS Book Book Assets Ratio WVFC(1) $ $ $ 78
